Citation Nr: 0928006	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for left side of chest 
nerve entrapment, currently rated as 20 percent disabling.

2.	Entitlement to an increased rating for left lateral side 
scars, status-post open lung biopsy, currently rated as 10 
percent disabling. 

3.	Entitlement to an effective date earlier than August 15, 
2003, for the grant of service connection for left side of 
chest nerve entrapment.

4.	Entitlement to an effective date earlier than August 15, 
2003, for the grant of service connection for left knee 
stress fracture residuals. 
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2004 and April 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, that granted 
service connection for left lateral side scars, left side of 
chest nerve entrapment, and left knee stress fracture 
residuals; assigned a 0 percent rating, a 10 percent rating, 
and a 0 percent for each condition respectively; and assigned 
an effective date of August 15, 2003, for each rating.  In 
October 2005, the RO increased the Veteran's ratings for left 
side of chest nerve entrapment and left lateral side scars to 
20 percent disabling and 10 percent disabling respectively, 
effective August 15, 2003.

In February 2009, the Veteran appeared at the RO and 
testified before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.	During his February 2009 hearing, the Veteran withdrew his 
appeals for increased ratings for left side of chest nerve 
entrapment and left lateral side scars, status-post open lung 
biopsy.  
 
2.	On September 30, 1974, the Veteran's congressman forwarded 
a letter to the RO that constituted an informal claim for 
service connection for left side of chest nerve entrapment 
(claimed as continuous chest pain). 

3.	In a VA Form 21-2507 dated September 1974, the RO 
acknowledged that a claim for service connection for chest 
pains secondary to nerve entrapment from the lung surgery had 
been received.  Yet, the RO failed to adjudicate the claim.

4.	The Veteran filed a second claim for entitlement to 
service connection for left side of chest nerve entrapment 
that was received at the RO on August 15, 2003, and granted 
in April 2005.

5.	The Veteran's claim for service connection for left side 
of chest nerve entrapment was pending from the time the 
informal claim was submitted on September 30, 1974, until the 
grant of the claim in April 2005.

6.	The competent evidence of record reflects that the 
Veteran's claim for service connection for left knee stress 
fracture residuals was received on August 15, 2003.

7.	The record is negative for any informal or formal claim, 
or written intent to file a claim for service connection for 
left knee stress fracture residuals dated prior to August 15, 
2003.  


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of the substantive appeals of 
the issues of entitlement to increased ratings for nerve 
entrapment left side of chest and left lateral side scars, 
status-post open lung biopsy, have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).

2.	An effective date of September 30, 1974, for the grant of 
service connection for left side of chest nerve entrapment is 
warranted.  38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).   
3.	The requirements for an effective date earlier than August 
15, 2003, for the grant of service connection for left knee 
stress fracture residuals have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, the Veteran is challenging the 
effective dates assigned for the grant of service connection 
for left side of chest nerve entrapment and left knee stress 
fracture residuals.  Where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been proven, thereby rendering § 5103(a) notice no longer 
required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA's duty to notify has been 
satisfied with respect to the earlier effective date issues 
on appeal.  

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In July 2006, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeals as to the 
issues of entitlement to increased ratings for nerve 
entrapment left side of chest and left lateral side scars, 
status-post open lung biopsy.  At his February 2009 hearing 
before the Board, however, the Veteran stated that he wanted 
to withdraw the aforementioned appeals and submitted a signed 
statement reflecting that intent.  The Veteran's actions 
satisfy the requirements for the withdrawal of substantive 
appeals under 38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, 
the issues of entitlement to increased ratings for nerve 
entrapment left side of chest and left lateral side scars, 
status-post open lung biopsy, are dismissed because they have 
been withdrawn.

Earlier Effective Date Claims

During his February 2009 hearing, the Veteran testified that 
he is entitled to an effective date earlier than August 15, 
2003, for the grant of service connection for left side of 
chest nerve entrapment and left knee stress fracture 
residuals because he submitted claims for both conditions in 
1973 that the RO never adjudicated.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A 
claim may remain pending in the adjudication process, even 
for years, if VA fails to act on it.  Norris v. West, 12 Vet. 
App. 413 (1999).  A pending claim theory in connection with a 
challenge to the effective-date decision is procedurally 
proper.  Ingram v. Nicholson, 21 Vet. App. 232 (2007) (recent 
Federal Circuit cases have not overruled the pending claim 
doctrine articulated in Norris); Myers v. Principi, 16 Vet. 
App. 228 (2002) (since VA failed to issue SOC after valid NOD 
was filed, the original claim was still pending and is 
relevant to determining the effective date of a service 
connection award); McGrath v. Gober, 14 Vet. App. 28 (2000) 
(a claim that has not been finally adjudicated remains 
pending for purposes of determining the effective date for 
that disability).

A. Chest Nerve Entrapment

A review of the record shows that the Veteran was granted 
service connection for inactive pulmonary tuberculosis in 
December 2003.  The RO assigned a 100 percent disability 
rating from July 31, 1973, to July 31, 1974, and a 10 percent 
rating thereafter.  In September 1974, the Veteran submitted 
a Notice of Disagreement (NOD) contesting the reduction of 
his disability rating to 10 percent.  He argued that a 100 
percent rating was warranted indefinitely because medical 
evidence indicated that his pulmonary tuberculosis would not 
improve.  

In support of his NOD, the Veteran submitted a letter that 
was received at the RO on August 28, 1974.  In that letter, a 
VA physician stated:

This patient has known pulmonary 
tuberculosis and has had treatment for 
this.  At one time he was rated 100 
percent service connected disability for 
this.  Recently the disability rating was 
dropped 20 percent.  [The Veteran] 
presented himself at this office in an 
effort to give medical indications that 
he is more than 20 percent disabled.  The 
patient states that [he] is literally, 
totally unable to do anything that 
requires exertion.  He has chest pains on 
the left side secondary to nerve 
[e]ntrapment, secondary to his 
thracotomy.

In September 1974, the Veteran wrote a letter to his 
congressman asking for help with his increased rating claim.  
In the letter, the Veteran asserted that his was unemployable 
because his tuberculosis prevented him from doing any 
"lifting or heavy work."  He also complained of continuous 
chest pains.  The congressman forwarded the Veteran's letter 
to the RO and it was received on September 30, 1974.  

In a letter dated October 7, 1974, the RO informed the 
congressman that the Veteran would be scheduled for a VA 
examination to determine the current severity of his 
condition.  The file shows that the RO submitted a VA Form 
21-2507 (Request for Physical Examination) on September 25, 
1974, requesting an evaluation of the Veteran's service-
connected pulmonary tuberculosis and acknowledging that the a 
claim for service connection for nerve entrapment had been 
received.  The following statement was typed into a section 
of the form entitled Other Disabilities (list diagnoses or 
symptoms for which examination is requested): "Claims 
increased shortness of breath, and chest pains secondary to 
nerve entrapment from surgery, apparently open biopsy shown 
in service."  

Unfortunately, the record shows that the RO never adjudicated 
the Veteran's nerve entrapment claim.

The Veteran filed a second claim for service connection for 
left side of chest nerve entrapment that was received at the 
RO on August 15, 2003.  The RO granted the claim in a 
September 2004 rating decision and assigned an effective date 
of August 15, 2003.

After a thorough review of the evidence, the Board finds that 
the September 30, 1974, letter forwarded by the Veteran's 
congressman constituted an informal claim for service 
connection for left side of chest nerve entrapment.  That 
claim was not adjudicated by the RO and thus remained open 
and pending until the grant of the claim in April 2005.  
Hence, because nerve entrapment was shown by the evidence of 
record in the letter submitted from the Veteran's private 
physician and was shown to be do to the surgery during 
service, the Board finds an effective date of September 30, 
1974, is warranted.  A claim was submitted at that time and 
entitlement to the benefit was shown by the evidence of 
record.  While an October 1974 pulmonary examination did not 
find nerve entrapment, the Veteran was not provided a 
neurological examination at that time, although the 
examination request noted that a neurologic condition was 
claimed.

The VA physician's letter wherein he submitted in August 
1974, accompanied by the Veteran's letter, constituted a 
claim for service connection for left side of chest nerve 
entrapment.  Therefore, the Board finds that an effective 
date of September 30, 1974, for the award of service 
connection for left side of chest nerve entrapment is 
warranted, and that effective date is granted.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B. Left Knee Stress Fracture

The record reflects that on March 28, 2003, the Veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, claiming service connection for 
a "knee crack because of squat thrust."  He asserted that 
the injury occurred in July 1969.  Yet, he did not identity 
which knee was injured.  Subsequently, in statements received 
in April and June 2003, the Veteran clarified that he was 
claiming service connection for an injury to his right knee.  
The RO denied the claim in a July 2003 rating decision. 

On August 15, 2003, the Veteran submitted a Notice of 
Disagreement for the July 2003 decision.  In the letter, the 
Veteran claimed that he had also "messed up" his left knee 
in boot camp.  After denying the claim in a September 2004 
rating decision, the RO granted service connection in April 
2005.

Where claims have been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b). Here, the Veteran's left knee injury originated 
in service and his claim for a left knee disability was filed 
on August 15, 2003.  The August 2003 date is the later of the 
two dates.  Therefore, it is the proper effective date for 
service connection under 38 C.F.R. § 3.400(b).  

The Board finds no evidence that an informal or formal claim, 
or written intent to a file a claim for service connection 
for left knee stress fracture residuals, was submitted prior 
to August 15, 2003.  The Veteran's communications following 
the submission of his March 2003 claim clearly show that he 
was seeking service connection for a right knee disability at 
that time.  The first mention of a left knee injury does not 
occur until August 15, 2003.

Accordingly, the Board finds that the proper effective date 
for the award of service connection for left knee stress 
fracture residuals is August 15, 2003, the date the claim for 
service connection for a left knee disability was received.  
The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an earlier effective date and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to an increased rating for nerve 
entrapment left side of chest, currently rated as 20 percent 
disabling, is dismissed.

The appeal for entitlement to an increased rating for left 
lateral side scars, status-post open lung biopsy, currently 
rated as 10 percent disabling, is dismissed.

An effective date of September 30, 1974, but not earlier, for 
service connection for left side of chest nerve entrapment is 
granted.

An effective date earlier than August 15, 2003, for the grant 
of service connection for left knee stress fracture 
residuals, is denied.


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


